                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT OWENSBORO
                               CIVIL ACTION NO. 4:19CV-P86-JHM

TERRY LEE GREGORY                                                                                     PLAINTIFF

v.

JUDGE BRIAN WIGGINS et al.                                                                       DEFENDANTS

                                        MEMORANDUM OPINION

         Plaintiff Terry Lee Gregory filed the instant pro se 42 U.S.C. § 1983 action proceeding

in forma pauperis. This matter is before the Court on an initial review of the complaint (DN 1),

the amended complaint (DN 4), and the second amended complaint (DN 7) pursuant to 28

U.S.C. § 1915A.1 For the reasons stated below, the Court will dismiss the action.

                                     I. SUMMARY OF COMPLAINT

         Plaintiff is a pretrial detainee at the Daviess County Detention Center. He sues the

following Defendants: McLean County Circuit Judge Brian Wiggins; McClean County District

Judge Brian Crick; and Ralph D. Vick, the Commonwealth’s Attorney in McLean and

Muhlenberg Counties. He sues Defendants in their individual and official capacities.

         In the second amended complaint,2 Plaintiff states that on May 14, 2019, in McLean

County District Court, he was “racially discriminated against and given an excessive bond of

$1,000 full cash and a $5,000 full cash.” He asserts, “My codefendant John M. Boring became a

free man from the judgement rendered by Judge Crick that day.” He states that the evidence


1
  Plaintiff filed a separate action against Defendants Wiggins and Crick, Civil Action No. 4:19CV-P88-JHM. By
Order entered on August 19, 2019, in that action, the Court consolidated the two actions, directed that the complaint
in that action be filed in the instant action, and ordered that the other action be administratively closed.
2
 The complaint and amendments allege essentially the same facts relevant to this initial review. The Court will
summarize the second amended complaint because it is the most recent filing. However, since it does not contain
specific allegations against Defendant Vick, the Court will refer to the first amended complaint with regard to the
allegations against him.
found in Boring’s home, evidence found in his pocket, and a statement from a confidential

source show that Boring was in “possession of a handgun, loaded and being a convicted felon,

baggie of meth in his wallet, a baggie of marijuana in his pocket, marijuana smoking pipe also in

his pocket.” Plaintiff also states that a gun magazine and ammunition were found in Boring’s

bedroom and that a confidential source witnessed Boring smoking meth with his underage son.

Plaintiff states, “John Boring is a caucasion male and he was a free man after our bond hearing

May 14th 2019 10 am in Judge Crick’s District Court Room and I was given those $1000, and

$5000 full cash bonds.” He continues, “Now what was recovered from my person was: usb

drive, $246, pocket knife, pointer/pen[;] in my vehicle was found my business bag w/ 2 laptops,

my business license, drone w/ controller, and a secret hiding can. NO DRUGS, NO GUNS, NO

Bullets. And I am an African American.”

       Plaintiff further states that he has felony charges pending from an earlier case in Daviess

County. He states, “But Judge Wiggins on July 1st justifies my bond remaining the same

because of it . . . .” He states that there was “no evidence of any wrong doing other than my

showing up at the home of John Boring while his house is being raided by Coomes and the

[McClean County Sheriff’s Office].” Plaintiff maintains, “With all the factual evidence provided

it is within reason to believe I was given an excessive bond(s) that was given on part or whole

racialy biased judgement and discriminated against.”

       Plaintiff also states, “I have become a target in light of my suite against McLean County

Sheriff Major Coomes.” He asserts that he sent a letter to Defendant Wiggins telling him that he

believed that he was being racially discriminated against and “would aggressively persue legal

recourse against him and his court . . .” and that he would seek a change of venue in the state




                                                 2
criminal action. Plaintiff states that after Defendant Wiggins received the letter he was given

new charges. He states that this is an act of “obvious retaliation.”

        With regard to Defendant Vick, in the first amended complaint, Plaintiff states, “On

7-1-19 Commonwealth Atty Ralph D. Vick suggested my bond remain the same and Circuit

Court Judge Brian Wiggins agreed.”

        As relief, Plaintiff seeks compensatory and punitive damages and requests that all

charges to be dropped.

                                      II. LEGAL STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Tackett, 561 F.3d at 488 (quoting Columbia Natural Res., Inc. v. Tatum, 58

F.3d 1101, 1109 (6th Cir. 1995)). Although this Court recognizes that pro se pleadings are to be



                                                    3
held to a less stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404

U.S. 519, 520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                          III. ANALYSIS

                                    A. Official-capacity claims

       Plaintiff sues all Defendants in their official capacities. “Official-capacity suits . . .

‘generally represent [] another way of pleading an action against an entity of which an officer is

an agent.’” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (quoting Monell v. New York City

Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)). Defendants are all state employees or

officials. Claims brought against state employees in their official capacities are deemed claims

against the Commonwealth of Kentucky. See Kentucky v. Graham, 473 U.S. at 166. State

officials sued in their official capacities for monetary damages are not “persons” subject to suit

under § 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Further, the Eleventh

Amendment acts as a bar to claims for monetary damages against state employees or officers

sued in their official capacities. Kentucky v. Graham, 473 U.S. at 169. For these reasons,

Plaintiff’s official-capacity claims for monetary damages must be dismissed.

       Plaintiff also requests injunctive relief in the form of all charges being dropped.

However, this Court has no authority to interfere in state-court criminal proceedings to dismiss

pending charges, except in very limited circumstances not present in the instant case. Younger v.

Harris, 401 U.S. 37 (1971); Cooper v. Parrish, 203 F.3d 937, 954 (6th Cir. 2000); Fieger v.

Thomas, 74 F.3d 740, 743 (6th Cir. 1996). Therefore, Plaintiff’s official-capacity claims seeking

injunctive relief must also be dismissed.



                                                  4
        Accordingly, Plaintiff’s official-capacity claims against Defendants for monetary and

injunctive relief must be dismissed for seeking monetary damages from a defendant immune

from such relief and failure to state a claim upon which relief may be granted.

                                   B. Individual-capacity claims

1. Defendants Wiggins and Crick

        With regard to the individual-capacity claims against Defendants Wiggins and Crick,

judges are entitled to absolute immunity from suit for all actions taken in their judicial capacity.

Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994) (citing Mireles v. Waco, 502 U.S. 9 (1991) (per

curiam)). Judicial immunity is embedded in the long-established principle that “a judicial

officer, in exercising the authority vested in him, [should] be free to act upon his own

convictions, without apprehension of personal consequences to himself.” Stump v. Sparkman,

435 U.S. 349, 355 (1978) (quoting Bradley v. Fisher, 80 U.S. 335 (1872)). A judge is entitled to

immunity from suit even when accused of acting in bad faith, maliciously, or corruptly. Mireles,

502 U.S. at 11. Judicial immunity can be overcome in only two situations--for non-judicial

actions, i.e., actions not taken in the judge’s judicial capacity, or for actions, though judicial in

nature, which are taken in the complete absence of all jurisdiction. Mireles, 502 U.S. at 11-12;

Stump, 435 U.S. at 356-57.

        Plaintiff alleges that Defendants Wiggins and Crick discriminated against him in setting

his bond and brought new charges against him in retaliation for filing a federal suit concerning

his arrest. These actions are in the scope of the judges’ judicial capacity and not beyond their

jurisdictional authority. See Mills v. Davis, No. 1:13-cv-57, 2014 U.S. Dist. LEXIS 86152, *13-

15 (E.D. Tenn. 2014) (holding that judicial immunity applied to claim that a judge engaged in

discrimination in setting bond); Arnold v. Greeley, No. 2:14-cv-58, 2014 U.S. Dist. LEXIS



                                                   5
64820, at *4-5 (W.D. Mich. May 12, 2014) (holding that juridical immunity applied to claim that

judge retaliated against plaintiff for filing civil suit).

        Consequently, Plaintiff’s individual-capacity claims against Defendants Wiggins and

Crick must be dismissed for failure to state a claim upon which relief may be granted.

2. Defendant Vick

        Plaintiff identifies Defendant Vick as the Commonwealth’s Attorney who is prosecuting

him. Prosecutors acting in their roles as advocates, i.e., initiating and pursuing a criminal

prosecution and presenting the Commonwealth of Kentucky’s case, enjoy absolute prosecutorial

immunity. Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976); Spurlock v. Thompson, 330 F.3d

791, 797 (6th Cir. 2004). Prosecutorial immunity even applies when a prosecutor acts

wrongfully or maliciously. See, e.g., Grant v. Hollenbach, 870 F.2d 1135, 1138 (6th Cir. 1989)

(holding that prosecutors were absolutely immune from claim alleging that they conspired to

knowingly bring false charges despite claims of failure to investigate facts and alleged

commission of perjury before the grand jury).

        Thus, Plaintiff’s individual-capacity claim against Defendant Vick must also be

dismissed for failure to state a claim upon which relief may be granted.

                                          IV. CONCLUSION

        The Court will enter a separate Order of dismissal consistent with this Memorandum

Opinion. The dismissal of this § 1983 action does not prevent Plaintiff from seeking habeas




                                                     6
corpus relief should he so choose. The Clerk of Court is DIRECTED to send Plaintiff a

28 U.S.C. § 2241 petition form.

Date:     August 29, 2019




cc:     Plaintiff, pro se
        Defendants
4414.010




                                             7
